Title: From Alexander Hamilton to Susan Kean, 23 January 1799
From: Hamilton, Alexander
To: Kean, Susan



New York Jany 23. 1799
HONORED MADAM

How do you like, My dear friend, this mode of beginning my letter? Just as well, I presume, as I did the counterpart of it in your letter of the 18th instant, which reached me only yesterday. Are you now to be told that the more familiarly you treat me, the more you will gratify my friendship and regard for you?
You consult me on a subject about which I have less skill than you suppose & much less than many others. But whatever my advice may be worth it is at your command whenever you imagine it can be of use to you. You appear desirous of promptly knowing my opinion. According to my present lights, you will do well to invest the money you have, partly in the purchase of the Stock of the New York Insurance Company and partly in the proposed loan. I like different investments because it divides whatever of risk may be. Either of these objects will give you good interest for your money. The chance is that both will rise rather than fall in price. Both are in my apprehension safe.
Loans on real security give too little income with great trouble in the collection. And in times of great national calamity, which alone can endanger other securities, that of real property, we have seen, is not without its hazards. By watching the course of things, it is possible to anticipate dangers and to slip out of them. You ladies know better than anybody else how to make a good retreat from slippery and perilous ground.
Eliza and Angelica reciprocate the tender of affection. My friend Peter must take care by becoming a very clever fellow to deserve success & ’tis many to one that he will then command it.
Adieu My Dear Madam

A Hamilton

